DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 8/11/2021 is acknowledged. The traversal is on the grounds that all species are sufficiently related.  This is found persuasive and the requirement has been withdrawn.

REASONS FOR ALLOWANCE
Regarding claim 1, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art are the method steps of: the second compressor being a sumpless compressor and turning the second compressor to an ON-mode, and preventing lubricant from the first compressor from flowing into the inlet of the second compressor after the second compressor has been in the ON-mode for a predetermined time period. These limitations, in combination with the steps of: receiving a start command for a climate-control system having first and second compressors, the second compressor configured to provide compressed working fluid to an inlet of the first compressor, and allowing lubricant from the first compressor to flow into an inlet of the second compressor, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Regarding claim 8, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art are the method steps of: the second compressor 
Regarding claim 16, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art are the method steps of: the second compressor being a sumpless compressor and turning the second compressor to an ON-mode, and preventing lubricant from the oil separator from flowing into the inlet of the second compressor after the second compressor has been in the ON-mode for a predetermined time period. These limitations, in combination with the steps of: ehe second compressor configured to provide compressed working fluid to an inlet of the first compressor, and allowing lubricant from an oil separator to flow into an inlet of the second compressor, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.


Conclusion
The prior art made of record in the attached 892 is considered pertinent to applicant's disclosure. The Shaw and Brendel references both disclose two compressor stages one with a sump, but they lack the flow and controller method details. The Grant Ogata references disclose two compressor stages but both have sumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746